Citation Nr: 0914447	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for residuals of a left medial meniscectomy and 
patellectomy.

3.  Entitlement to a separate compensable rating for post-
traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Marine Corps from September 1967 to October 1969, during the 
Vietnam Era.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and April 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before the 
Undersigned in October 2008.  A transcript of that hearing is 
associated with the claims file.

As will be discussed below, the Board believes that the issue 
of a separate rating under Diagnostic Codes 5003 and 5010 for 
post-traumatic arthritis may be reasonably inferred from the 
evidence of record.  Therefore, the Board will consider this 
matter in the context of the current appeal.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a left medial meniscectomy and patellectomy 
are manifested by pain and a range of motion of 0 to 115 
degrees with no medical evidence of ankylosis, nonunion of 
the tibia and fibula with loose motion, and additional 
limitation of motion on repetitive use.

2.  The Veteran subsequently developed an additional 
disability of post-traumatic arthritis of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a left medial meniscectomy and patellectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59. 
4.71a, Diagnostic Codes 5055, 5256, 5257, 5258, 5259, 5260, 
5261 (2008).  

2.  The criteria for a separate 10 percent rating for post-
traumatic arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.21, 4.27, 4.118, 
Diagnostic Code 5003, 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was provided notice of the VCAA in March 2005, 
prior to the October 2005 and April 2006 rating decisions.  
The Veteran received subsequent VCAA letters in March 2006, 
April 2006, and May 2006.  The VCAA letters indicated the 
types of evidence necessary to substantiate the claim, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  
The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of the claim, 
with subsequent adjudication of his claim in an October 2008 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Pelegrini and Mayfield, both 
supra.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Board acknowledges that the VCAA letters did not satisfy 
all of the elements required by the recent Vazquez-Flores 
decision.  Nonetheless, the Veteran was not prejudiced in 
this instance, as the letter did provide examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask VA to obtain) to support his claim for increased 
compensation.  In addition, the May 2007 Supplemental 
Statement of the Case provided the Veteran with the specific 
rating criteria for his service-connected disability and 
explained how the relevant diagnostic code would be applied.  
These factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claim.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  When 
he filed his March 2005 claim, the Veteran specifically 
submitted medical evidence that showed the severity of his 
disability.  He also discussed the severity of his residuals 
of a left medial meniscectomy and patellectomy and how it 
affected his daily life at the hearing.  Based on this 
evidence, the Board is satisfied that the Veteran had actual 
knowledge of what was necessary to substantiate his increased 
rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

The Veteran was afforded a VA examination in April 2006.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes: 
service treatment records, service personnel records, VA 
outpatient treatment reports, VA examinations, statements 
from the Veteran, as well as testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103; see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

II.  Increased Rating for Residuals of a Left Medial 
Meniscectomy and Patellectomy

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA regulations require 
that disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of the 
disability.  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).
	
Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.
	
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.
 
The Veteran is currently rated as 30 percent disabled under 
Diagnostic Code 5257 for his post-operative left medial 
meniscectomy and patellectomy, effective from April 1, 1978.
 
Under Diagnostic Code 5257 for other impairment of the knee, 
the following evaluations are assignable: slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating; moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating; and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
current 30 percent rating is the maximum rating provided by 
Code 5257.  No higher schedular rating may be assigned for 
the left knee disability on the basis of instability; and is 
likewise the maximum rating under another potentially 
applicable Diagnostic Code 5260.  See 38 C.F.R. § 4.71a.  
Hence, a higher rating is not assignable under these codes.  
The only other potentially applicable Diagnostic Codes that 
would allow for a higher rating are Diagnostic Codes 5256, 
5261, and 5262. 
 
Diagnostic Code 5256, which pertains to ankylosis of the 
knee, provides:  favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees warrants a 30 
percent rating; in flexion between 10 degrees and 20 degrees 
warrants a 40 percent rating; in flexion between 20 degrees 
and 45 degrees warrants a 50 percent rating; and extremely 
unfavorable, in flexion at an angle of 45 degrees or more 
warrant a 60 percent rating.

Diagnostic Code 5261, which pertains to the evaluation of 
limitation of extension of the knee, provides:  extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and a 50 
percent rating contemplates extension limited to 45 degrees.

Diagnostic Code 5262, which pertains to the impairment of the 
tibia and fibula, provides a 30 percent rating for malunion 
of the tibia and fibula with marked knee or ankle disability 
and a 40 percent rating for nonunion of the tibia and fibula 
with loose motion, requiring a brace.

VA treatment records reflect minimal treatment for a left 
knee condition.  A November 1991 VA consultation report 
reflects a diagnosis of degenerative joint disease (DJD) of 
the left knee mixed with gouty arthritis.  An October 2003 x-
ray of the left knee revealed that there was surgical debris 
anterior and posterior to the knee.  There was anterior 
calcification that represented the remnants of the patella 
with scattered surrounding small fragments of bone and/or 
calcification.  There also appeared to be small joint 
effusion and the articular surfaces showed minimal narrowing 
of the medial compartment.  The Veteran was diagnosed with 
fragmented and decreased appears of the residual patella, 
small effusion, and mild degenerative changes.   These 
records reflect complaints of knee pain and that the Veteran 
was issued a left knee brace in December 2004.  

The Veteran underwent a VA examination in April 2006.  The 
examiner noted that the Veteran had a shrapnel wound to the 
left knee in 1968 with a meniscectomy in 1973, a correction 
in 1974, and a patellectomy in 1976.  The VA examiner also 
noted that the Veteran subsequently developed post-traumatic 
DJD.  The Veteran reported taking Vicodin and Percocet daily 
for pain.  The Veteran used an assistive aid (cane) for 
walking.  There were no incapacitating episodes of arthritis.  
The Veteran was only able to stand for less than three hours 
and walk less than a mile.  He had increased pain when 
standing on the job in an industrial maintenance shop.  Upon 
physical examination, the Veteran's gait was normal and there 
was no abnormal evidence of weight bearing.  He was able to 
extend with minimal discomfort to 0 degrees and flex to 115 
degrees without significant pain.  The active motion against 
gravity was 0 to 115 degrees with pain at end point.  The 
passive range of motion was 0 to 115 degrees with pain end 
point.  There was no additional limitation of motion on 
repetitive use.  The Veteran's left patella was absent.  
There was no inflammatory arthritis or joint anklyosis.  
There was crepitus, painful movement, and weakness.  There 
were no bumps consistent with Osgood-Schlatters Disease.  
There were clicks and snaps, but no grinding or instability.  
There was patellar and meniscus abnormality (the meniscus was 
surgically absent).  There was no effusion or abnormality to 
varus/valgus stress test or drawer or McMurray's sign.  The 
Veteran was diagnosed with post-surgical meniscectomy and 
patellectomy with post-traumatic DJD of the left knee.  There 
were no significant occupational effects noted with some 
effect on the following daily activities:  chores, shopping, 
exercise, sports, recreation, and travel.  There was no 
effect on feeding, bathing, dressing, toileting, or grooming.  

A July 2006 VA treatment record reflects complaints of knee 
pain and that the Veteran wore a left knee brace and was on 
Hydrocodone for pain.  A November 2006 VA treatment record 
reflects that the Veteran complained of recurrent left knee 
pain and was diagnosed with DJD and Osteoarthrosis.  The 
Veteran was fitted for another left knee brace in November 
2006.

At the December 2008 hearing, the Veteran testified that he 
had to take medication and wear a brace (knee cage) for his 
left knee because he does not have a knee cap.  The Veteran 
reported pain, instability, and weakness; and that he 
couldn't climb, squat, or flex.  (See December 2008 Hearing 
Transcript, pp. 26-28).



Comparing the residuals of a left medial meniscectomy and 
patellectomy manifestations noted above with the criteria of 
the rating schedule, the criteria for a rating greater than 
30 percent under Diagnostic Codes 5256, 5261, and 5262 are 
not more nearly approximated.  There is no evidence of 
ankylosis or nonunion of the tibia and fibula with loose 
motion; and the range of motion from 0 to 115 degrees simply 
precludes a rating higher, even considering additional 
functional impairment due to painful flare-ups and the tenets 
of DeLuca.  Specifically, the April 2006 VA examination 
revealed no additional limitation of motion on repetitive use 
or any significant occupational effects.  As such, evidence 
indicating a finding of additional functional loss beyond 
that which is objectively shown in the examination has not 
been presented.  After a thorough review of the Veteran's 
claims file, the Board concludes that the 30 percent rating 
currently assigned adequately compensates the Veteran for the 
functional limitations and the complaints of pain. 

While the evidence does not show entitlement to a rating 
greater than 30 percent for residuals of a left medial 
meniscectomy and patellectomy under Diagnostic 5257, a 
separate 10 percent rating for post-traumatic arthritis is 
appropriate by treating his disability as two separate, non-
overlapping, disabilities.  In VAOPGCPREC 23-97, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Code 5003 and Diagnostic Code 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 23- 97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate finding must be based on an additional disability.  
The Board finds that the subsequent development of post-
traumatic DJD of the left knee (and given that this is the 
Veteran's primary problem) constitutes an additional 
disability.  (See April 2006 VA Examination).  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma 
and substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4,71a, Diagnostic Code 5003; see also 38 
C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  
Therefore, the Board assigns a separate 10 percent rating for 
post-traumatic arthritis of the left knee.  A higher rating 
under Diagnostic Code 5003 and 5010 is not warranted unless 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.

In reviewing the above evidence, the Board notes that the 
evidence indicates a multifactorial etiology of arthritis 
(post-traumatic arthritis and gouty arthritis).  The Board is 
satisfied that the inquiries necessitated by 38 C.F.R. § 
3.303(b) as to any "baseline" disability have thus been 
fully addressed, and any doubt in this instance should be 
resolved in the veteran's favor.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service- connected condition). 
 
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent, or indeed any, hospitalization for the 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has concluded that referral of this case of extra-
schedular consideration is not in order. 

The Board finds that the Veteran's disability has been no 
more than 30 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Hart, supra.

After considering all the evidence of record, the Board finds 
that a rating in excess of 30 percent esiduals of a left 
medial meniscectomy and patellectomy is not warranted, and 
that the claim must be denied.  However, a separate 10 
percent rating for post-traumatic arthritis is warranted and 
to that extent the claim is granted.


ORDER

An increased disability rating in excess of 30 percent for 
residuals of a left medial meniscectomy and patellectomy, is 
denied.

A separate 10 percent rating for post-traumatic arthritis is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

The Veteran reported that his PTSD has worsened since his 
last VA examination, as indicated on page 26 of the October 
2008 Hearing Transcript.  The VA Office of General Counsel 
has held that, while a lapse of time in and of itself does 
not necessarily require a re-examination in rating cases, a 
further examination is needed in instances where the Veteran 
has reported a worsening in the disability since his last 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  
Therefore, additional development is warranted to obtain a 
new VA examination and to obtain the Veteran's most current 
VA medical records, pursuant to 38 C.F.R. §3.159(c)(2).


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for PTSD, 
which are not currently associated with 
the Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the Veteran should be afforded 
a VA psychiatric examination, with an 
appropriate examiner, to determine the 
symptoms and severity of his PTSD.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
Veteran's psychiatric disability, and an 
explanation of what the score means.
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


